         Case 4:19-cv-05210-RMP         ECF No. 284   filed 02/03/21   PageID.6471 Page 1 of 4




       MICHAEL D. GRANSTON
     1 Deputy Assistant Attorney General
       WILLIAM D. HYSLOP
     2
       United States Attorney
     3 ALEXANDER K. HAAS
       Branch Director
     4 KERI L. BERMAN
       KUNTAL V. CHOLERA
     5 JOSHUA M. KOLSKY, DC Bar No. 993430
       JASON C. LYNCH
     6 Trial Attorneys
       United States Department of Justice
     7
,      Civil Division, Federal Programs Branch
     8
       Attorneys for Defendants
     9

    10                            UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WASHINGTON
    11                                     AT SPOKANE
    12 STATE OF WASHINGTON, et al.,

    13                             Plaintiffs,             No. 4:19-cv-5210-RMP
    14
                            v.                            NOTICE
    15
       UNITED STATES DEPARTMENT OF
    16 HOMELAND SECURITY, et al.,

    17                             Defendants
    18

    19

    20

    21

    22

         NOTICE                                                             U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L St. NW, Washington, DC, 20003
         NO. 4:19-CV-05210-RMP                                                                (202) 353-0533
     Case 4:19-cv-05210-RMP         ECF No. 284    filed 02/03/21   PageID.6472 Page 2 of 4




 1            Defendants respectfully notify the Court and Plaintiffs that, on February 2, 2021,

 2 the President issued an Executive Order addressing issues pertinent to this action, titled

 3 Executive Order on Restoring Faith in Our Legal Immigration Systems and Strengthening

 4 Integration and Inclusion Efforts for New Americans.               https://www.whitehouse.gov/

 5 briefing-room/presidential-actions/2021/02/02/executive-order-on-restoring-faith-in-

 6 our-legal-immigration-systems-and-strengthening-integration-and-inclusion-efforts-for-

 7 new-americans/.

 8            The Executive Order states that it is “essential to ensure that our laws and policies

 9 encourage full participation by immigrants, including refugees, in our civic life; that

10 immigration processes and other benefits are delivered effectively and efficiently; and

11 that the Federal Government eliminates sources of fear and other barriers that prevent

12 immigrants from accessing government services available to them.” The Order goes on

13 to direct that the Executive Branch “should develop welcoming strategies that promote

14 integration, inclusion, and citizenship, and it should embrace the full participation of the

15 newest Americans in our democracy.”

16            To that end, the Executive Order directs action on issues pertinent to this case:

17 Section 4 of the Executive Order specifically directs heads of relevant agencies, including

18 the Secretary of Homeland Security, to review agency actions related to implementation

19 of the public charge ground of inadmissibility, 8 U.S.C. § 1182(a)(4)(A), in light of the

20 policy set forth in the Executive Order and certain other considerations. Section 3 of the

21 Executive Order directs the Secretary of Homeland Security to review other agency

22 actions that may be inconsistent with the policy set forth in the Executive Order.
     NOTICE                                             1                        U.S. DEP’T OF JUSTICE
                                                                    1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                                (202) 305-7664
     Case 4:19-cv-05210-RMP        ECF No. 284    filed 02/03/21   PageID.6473 Page 3 of 4




 1            Defendants intend to confer with Plaintiffs about the implications of the Executive

 2 Order for this litigation. Defendants propose to file a joint status report with the Court

 3 by February 19, 2021.

 4
     Dated: February 3, 2021                  Respectfully submitted,
 5

 6                                            MICHAEL D. GRANSTON
                                              Deputy Assistant Attorney General
 7
                                              WILLIAM D. HYSLOP
 8                                            United States Attorney
 9                                            ALEXANDER K. HAAS
                                              Branch Director
10

11                                               /s/ Joshua M. Kolsky
                                              KERI L. BERMAN
12                                            KUNTAL V. CHOLERA
                                              JOSHUA M. KOLSKY, DC Bar No. 993430
13                                            JASON C. LYNCH
                                              Trial Attorneys
14                                            United States Department of Justice
                                              Civil Division, Federal Programs Branch
15
                                              1100 L Street NW
16                                            Washington, D.C. 20005
                                              Tel: (202) 305-7664
17                                            Fax: (202) 616-8460
                                              joshua.kolsky@usdoj.gov
18
                                              Attorneys for Defendants
19

20

21

22
     NOTICE                                            2                        U.S. DEP’T OF JUSTICE
                                                                   1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                               (202) 305-7664
     Case 4:19-cv-05210-RMP      ECF No. 284    filed 02/03/21   PageID.6474 Page 4 of 4




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on February 3, 2021, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF system, which will send notification of such

 4 filing to all users receiving ECF notices for this case.

 5
                                            /s/ Joshua Kolsky
 6                                          JOSHUA KOLSKY
                                            United States Department of Justice
 7                                          Civil Division, Federal Programs Branch
                                            1100 L Street, NW
 8                                          Washington, D.C. 20005
 9                                          Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22
